Case 18-14959-ABA   Doc 31    Filed 10/05/18 Entered 10/09/18 14:58:22   Desc Main
                             Document      Page 1 of 10
Case 18-14959-ABA   Doc 31    Filed 10/05/18 Entered 10/09/18 14:58:22   Desc Main
                             Document      Page 2 of 10
Case 18-14959-ABA   Doc 31    Filed 10/05/18 Entered 10/09/18 14:58:22   Desc Main
                             Document      Page 3 of 10
Case 18-14959-ABA   Doc 31    Filed 10/05/18 Entered 10/09/18 14:58:22   Desc Main
                             Document      Page 4 of 10
Case 18-14959-ABA   Doc 31    Filed 10/05/18 Entered 10/09/18 14:58:22   Desc Main
                             Document      Page 5 of 10
Case 18-14959-ABA   Doc 31    Filed 10/05/18 Entered 10/09/18 14:58:22   Desc Main
                             Document      Page 6 of 10
Case 18-14959-ABA   Doc 31    Filed 10/05/18 Entered 10/09/18 14:58:22   Desc Main
                             Document      Page 7 of 10
Case 18-14959-ABA   Doc 31    Filed 10/05/18 Entered 10/09/18 14:58:22   Desc Main
                             Document      Page 8 of 10
Case 18-14959-ABA   Doc 31    Filed 10/05/18 Entered 10/09/18 14:58:22   Desc Main
                             Document      Page 9 of 10
Case 18-14959-ABA   Doc 31    Filed 10/05/18 Entered 10/09/18 14:58:22   Desc Main
                             Document     Page 10 of 10
